Chief Justice Boyle
delivered the Opinion of the Court.-
This is a writ of error to an order of the county court of Jefferson county, quashing an inquisition, taken in virtue of a pluries writ of ad quod damnum issued at the instance of the plaintiff in error, on his application for leave to erect a water grist mill.
It is unnecessary to enquire into the sufficiency of the grounds upon which the county court quashed the inquisition, in as much as we are of opinion that a writ of error does not lie to such an order.
A writ of error lies to only a final judgment or order; and the order quashing the inquisition is evidently not final; it does not dispose of the application for leave to build the mill, and no order which is taken in the progress of the controversy, which does not dispose of the application, by either granting or refusing leave to build the mill, can be' final.
The inquisition is only the means appointed by the law to enable the court to ascertain and determine whether the leave to erect the mill ought to be granted or refused, and although the inquisition may be quashed, the applicant is at liberty still to proceed by issuing another pluries writ of ad quod damnum, and in virtue thereof cause another inquisition to be taken, and thus prepare the case for the final adjudication of the county court.
Until that is done this court can exercise no cognizance over the case. The writ of error must therefore be quashed.